DETAILED ACTION
Claims 32 and 36-66 are pending, and claims 32, 36-46, and 63-66 are currently under review.
Claims 1-31 and 33-35 are cancelled.
Claims 47-62 are withdrawn.
Claim 66 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Response to Amendment
The amendment filed 3/21/2022 has been entered.  Claims 32 and 36-65 and, newly submitted claim(s) 66, remain(s) pending in the application. 

Claim Interpretation
The examiner interprets the recitation of “slow cooling” in claims 33-34 to merely refer to the recited cooling rate “lower than 10 degrees C per second” as recited in claim 33.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 66 recites an ISO standard “6892-1”, which the examiner considers to be indefinite because it is noted that standards can change over time, such that it is unclear as to what exact standards are being applied by the instant claim since a specific version of the aforementioned standard is not recited.  The examiner interprets the instant claim to be met by any version of ISO 6892-1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 36, 41-46, and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (WO2012120020) in view of either one of Kasuya et al. (US 2015/0086808) or ASM Handbooks (1994, Continuous hot dip coatings), and alternatively over the aforementioned prior art and further in view of Matsuda et al. (US 2013/0087253).
Regarding claim 32, Hanlon et al. discloses a method for producing a coated steel strip [abstract, p.8 ln.24-26]; wherein said steel has a composition as seen in table 1 below [p.3 ln.7-22].  Hanlon et al. further discloses steel properties of tensile strength being greater than 900 MPa [p.9 ln.24-28].  The examiner notes that the overlap between the disclosed steel composition and tensile strength of Hanlon et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Hanlon et al. further discloses the method of producing said steel strip including the steps of providing a cold-rolled steel, annealing said cold-rolled steel at a temperature AC3 – 40 to AC3 + 80 degrees C or below the AC3 point in a particular embodiment, quenching said steel at a rate of 30 to 80 degrees C per second to a temperature below the Ms point, and then partitioning  at a temperature less than the Ms point + 150 degrees C for 10 to 500 seconds, followed by subsequent hot dip galvanizing treatment [p.3 ln.1-33, p.6 ln.33 to p.8 ln.5, p.10 ln.10-30, 35-36].  The examiner notes that the aforementioned processing parameters of Hanlon et al. overlap with the instantly claimed ranges, which is prima facie obviousness.  See MPEP 2144.05(I).  Hanlon et al. further teaches final cooling to ambient temperature (ie. room temperature) [p.8 ln.24-26].  Alternatively, Hanlon et al. does not expressly teach cooling to room temperature after coating as claimed.  However, the examiner submits that this feature would naturally have been expected to flow from the disclosure of Hanlon et al. because the steel must naturally cool to room temperature after final processing for further use and transportation, as would have been recognized by one of ordinary skill.  See MPEP 2145(II).
The examiner further notes that the recitation of “annealing the steel sheet at an annealing temperature Ta so as to obtain...” is an instance of functional language which upon further consideration, merely requires an annealing temperature of approximately less than (AC3+20 degrees C) for 30 to 300 seconds as expressly defined by applicants [0069 of instant specification].  In other words, the examiner reasonably considers any annealing temperature and duration that meets the aforementioned annealing temperature to also be reasonably capable of obtaining a microstructure as claimed.  See MPEP 2173.05(g).  In this regard, Hanlon et al. discloses annealing at a temperature of AC3 – 40 to AC3 + 80 degrees C, or below the AC3 point in a particular embodiment, for 10 to 200 seconds [p.3 ln.21-26, p.6 ln.33 to p.7 ln.11].  Thus, the examiner submits that the overlapping annealing temperature and duration of Hanlon et al. would be entirely capable of obtaining the aforementioned microstructure.
As stated previously, Hanlon et al. discloses hot dip galvanization [p.10 ln.35]; however, Hanlon et al. does not expressly teach a hot dip galvanizing temperature as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Kasuya et al. discloses that hot dip coating baths are generally and typically kept at 400 to 500 degrees C [0110-0111].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hanlon et al. by specifying a hot dip temperature of 400 to 500 degrees C because this temperature range is typical and generally known in the prior art (ie. well known) as taught by Kasuya et al. 
Alternatively, ASM Handbooks discloses that it is known perform hot dip coating at about 460 degrees C such that the metal bath does not overheat [p.341 col.3 In.9-11].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hanlon et al. by specifying a hot dip temperature of about 460 degrees C such that the metal bath does not overheat. In either case, the examiner notes that the aforementioned bath temperatures of Kasuya et al. and ASM Handbooks both fall within the instantly claimed hot dipping temperature range.  See MPEP 2131.03.  Kasuya et al. further discloses that it is known to further cool the steel sheet down to room temperature after hot dip coating such that a high strength, coated sheet can be obtained [0112].
Hanlon et al. further discloses the same final microstructure constituents of martensite (including tempered martensite because tempering of martensite would have been expected in the processing of Hanlon et al. as recognized by the examiner), bainite, austenite, and equiaxed ferrite (ie. polygonal or intercritical ferrite as recognized by the examiner) [p.4 ln.16-21].  Hanlon et al. does not expressly teach the claimed ratio amounts of these microstructures.  However, the examiner submits that similar overlapping amounts would have been expected or would have naturally flowed from the steel of Hanlon et al. as will be further explained.  Specifically, these microstructures are specifically obtained by meeting the steel composition and processing recited in claim 33 [0069 spec.].  Since Hanlon et al., or Hanlon et al. in view of others above, discloses an overlapping steel composition and method of manufacture, similar overlapping amounts austenite, tempered martensite, fresh martensite, bainite, and intercritical ferrite would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Hanlon et al. is further silent regarding specific values of elongation and hole expansion ratio as claimed.  However, for the same reasons as stated above, similar overlapping mechanical property values would have been expected or would have naturally flowed in view of the above overlapping steel composition, processing, and microstructure of Hanlon et al. or Hanlon et al. in view of others.  See MPEP 2112 & MPEP 2145(II).
Alternatively, Hanlon et al. does not expressly teach the claimed microstructure amounts as stated previously.  Matsuda et al. discloses a similar multiphase steel with overlapping composition and processing parameters [abstract, fig.1]; wherein a microstructure as seen in table 2 is obtained in order to obtain good strength and ductility [abstract, 0016, 0035-0044].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hanlon et al. by specifying the microstructural amounts as disclosed by Matsuda et al. to improve strength and ductility as stated above.  Matsuda et al. further discloses a TSxEL value of 29,000MPa% for good formability [0018].
Table 1.
Element (wt.%)
Claim 32 (wt.%)
Hanlon et al. (wt.%)
C
0.15 – 0.23
0.18 – 0.4
Mn
2 – 2.7
1.5 – 4
C+Mn/10
Greater than 0.42
0.33 – 0.8
Cr
0 – 0.4
0 – 1
Mn+Cr
Greater than 2.25
1.5 – 5
Si
0.2 – 1.6
0.5 – 2
Al
0.02 – 1.2
0 – 1.5
Si+Al
1 – 2.2
0.5 – 3.5
Nb
0 – 0.035
0 – 0.01
Mo
0 – 0.1
0 – 0.5
Fe & Impurities
Balance
Balance


Table 2.
Microstructure (%)
Claim 32 (%)
Matsuda et al. (%)
Austenite
3 – 15
10 – 50
Tempered martensite
At least 30
At least 50
Fresh martensite
At most 5
15 – 90 (including tempered martensite)
Bainite
At most 35
Balance
TM+FM+B
55 – 92
Balance
Intercritical ferrite
5 - 35
0 – 10 (polygonal ferrite)


Regarding claim 36, the aforementioned prior art discloses the method of claim 32 (see previous).  Hanlon et al. does not expressly teach the specific microstructure at a point just after quenching and before reheating as claimed.  However, the examiner notes that applicants’ own specification discloses that the aforementioned features are specifically obtained by following the claimed processing steps of claim 33 [0069 spec.].  Since Hanlon et al. discloses manufacturing parameters that overlap with the claimed parameters as stated previously, the examiner submits that a similar, overlapping microstructure at a point after quenching and before reheating as claimed would have been expected or would have naturally flowed in the steel of Hanlon et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claims 41-44, the aforementioned prior art discloses the method of claim 32 (see previous).  The examiner notes that the aforementioned steel composition of Hanlon et al. as seen in table 1 above further meets and overlaps with the instantly claimed compositional ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 45-46, the aforementioned prior art discloses the method of claim 32 (see previous).  Hanlon et al. further teaches galvanizing with Zn [p.10 ln.3-5, 35-36].  As stated previously, either Kasuya et al. or ASM Handbooks discloses a hot dip galvanizing bath temperature of 400 to 500 degrees C or about 460 degrees C, respectively, which overlaps with the instant claim such that prima facie obviousness exists.  See MPEP 2144.05(I).  The examiner considers the aforementioned bath temperatures to correspond to an alloying temperature because alloying would naturally be expected to occur in the hot dip galvanizing bath of the prior art.  See MPEP 2145(II).  Kasuya et al. and ASM Handbooks both also teach galvanizing in a Zn bath [0040 & table3, respectively].
Regarding claim 63, the aforementioned prior art discloses the method of claim 32 (see previous).  Hanlon et al. further teaches a yield ratio of 0.6 or higher [p.9 ln.29-32].  In view of a tensile strength of greater than 900 MPa as discussed above, it is noted that a resulting yield strength of Hanlon et al. would be 540 MPa or higher as determined by the examiner.
Regarding claims 64-65, the aforementioned prior art discloses the method of claim 32 (see previous).  Kasuya et al. further teaches that cooling to room temperature after coating can be performed at a rate of 1 to 500 degrees C per second, which overlaps with the instantly claimed ranges [0115].  See MPEP 2144.05(I).
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (WO2012120020) in view of others as applied to claim 32 above, and further in view of Takashima et al. (US 2016/0177427).
Regarding claims 37-38, the aforementioned prior art discloses the method of claim 32 (see previous).  Hanlon et al. further discloses obtaining the cold-rolled sheet by conventional hot rolling [p.3 ln.32-37]; however, the aforementioned prior art does not expressly teach coiling and heat treatment between coiling and cold rolling as claimed. 
Takashima et al. discloses that after hot rolling, it is known to perform coiling at 550 degrees C or lower to obtain a coiled shape and control the microstructure [0078]; and intermediate annealing step before cold rolling to decrease the cold rolling load, wherein said annealing can be batch annealing performed at 450 to 800 degrees C for 10 minutes to 50 hours [0080].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing a coiling and batch annealing step prior to cold rolling and after hot rolling in order to control microstructure and decrease the cold rolling load as taught by Takashima et al.  The examiner notes that the overlap between the disclosed annealing parameters of Takashima et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 37, 39, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (WO2012120020) in view of others as applied to claim 32 above, and further in view of Nakagawa et al. (US 2017/0306437) and Keifer et al. (US 2,664,369).
Regarding claims 37 and 39, the aforementioned prior art discloses the method of claim 32 (see previous).  Hanlon et al. further discloses obtaining the cold-rolled sheet by conventional hot rolling [p.3 ln.32-37]; however, the aforementioned prior art does not expressly teach coiling and heat treatment between coiling and cold rolling as claimed. 
Nakagawa et al. discloses that it is known to perform coiling and continuous softening annealing after hot rolling and before cold rolling to soften steel sheets and obtain hot rolled sheets for subsequent cold rolling [0130], wherein said coiling can be at 300 to 750 degrees C [0130].  Therefore, it would have been obvious one of ordinary skill to modify the method of the aforementioned prior art by performing a coiling and softening annealing step prior to cold rolling and after hot rolling in order to soften the steel sheet and obtain a hot rolled sheet as taught by Nakagawa et al.  The examiner notes that the overlap between the disclosed coiling parameters of Nakagawa et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I). 
The aforementioned prior art and Nakagawa et al. do not expressly teach that the continuous softening annealing is performed at parameters as claimed.  Keifer et al. discloses a method of performing softening annealing on low carbon medium alloy steels, wherein said annealing is performed at above the AC1 point (approximately 638 to 690 degrees C as determined by the examiner) and held for a sufficient time such that carbides can be dissolved and softening can be achieved [claim1].  Although Keifer et al. does not specify a softening duration, the examiner notes that the composition of the prior art overlaps with that of the instant claim as stated above, and [0063 spec.] expressly states performing the claimed annealing to achieve softening prior to cold rolling.  Accordingly, one of ordinary skill would recognize that the annealing of the prior art, which suggests the same effect of softening on a similar overlapping composition, would have been expected to be performed for an annealing duration that overlaps with the instant claim.  In other words, the instant specification teaches annealing for a duration of 120 to 360 seconds after hot rolling the claimed steel to achieve softening.  Accordingly, the prior art teaches an overlapping steel composition (Hanlon & Keifer), wherein softening annealing is suggested for any duration of time that is sufficient to achieve softening (Keifer).  In view of this suggestion, the examiner submits that one of ordinary skill would have reasonably performed annealing for any duration of time sufficient to achieve softening, which appears to overlap with the claimed duration.
Regarding claim 66, the examiner notes that the limitations of claim 66 are identical to those of claims 32 and 39, with the exception of broader limitations of annealing temperature Ta, ferrite, and cooling rate during quenching.  Accordingly, the examiner notes that the aforementioned prior art meets all of the limitations of claim 66 for the reasons stated above.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (WO2012120020) in view of others as applied to claim 32 above, and further in view of Kawata et al. (US 2013/0167980).
Regarding claim 40, the aforementioned prior art discloses the method of claim 32 (see previous).  The aforementioned prior at does not expressly teach holding at the quenching temperature for 2 to 8 seconds as claimed.  Kawata et al. discloses a similar method of manufacturing a high strength, multi-phase steel [abstract]; wherein said method includes a step of maintaining a holding temperature at the quenching stop point for 2 to 1000 seconds in order to desirably form martensite [0179, fig.5].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by specifying a hold duration at the quenching stop point as disclosed by Kawata et al. such that martensite can be desirably formed.
Claims 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (WO2012120020) in view of ASM Handbooks (1994, Continuous hot dip coatings) as applied to claim 32 above, and further evidenced by Ikeda et al. (US 6,306,527).
Regarding claims 64-65, the aforementioned prior art discloses the method of claim 32 (see previous).  ASM Handbooks further discloses that cooling to room temperature after coating is performed by forced air [p.342].  As evidenced by Ikeda et al., forced air cooling after hot dip galvanizing is known to achieve cooling rates greater than 10 degrees C per second, which overlaps the instantly claimed ranges [col.6 ln.2-4].  See MPEP 2144.05(I).

Claims 32, 36, 41-46, and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebesberger et al. (US 2015/0059935) in view of either one of Kasuya et al. (US 2015/0086808) or ASM Handbooks (1994, Continuous hot dip coatings).
Regarding claim 32, Hebesberger et al. discloses a method for producing a steel strip [abstract]; wherein said steel has a composition as seen in table 3 below and microstructure as seen in table 4 below [0018, 0042-0043].  Hebesberger et al. further discloses steel properties of tensile strength being greater than 1180 MPa and elongation greater than 14% [0056].  The examiner notes that the overlap between the disclosed steel composition, microstructure, tensile strength, elongation, and TSxEL product of Hebesberger et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Hebesberger et al. further discloses the method of producing said steel strip including the steps of providing a cold-rolled steel, annealing said cold-rolled steel at 760 to the AC3 + 20 degrees C, quenching said steel at a first slow rate of 3 to 20 degrees C per second followed by a fast rate of 20 to 100 degrees C per second to 300 to 475 degrees C, and then austempering at a temperature of 350 to 475 degrees C for 50 to 600 seconds [0059-0070].  The examiner notes that the aforementioned processing parameters of Hebesberger et al. overlap with and are substantially close to the instantly claimed ranges, which is prima facie obviousness.  See MPEP 2144.05(I).  
Specifically regarding the close parameters of Hebesberger et al., the examiner submits that the quenching stop temperature of 300 to 475 degrees C of Hebesberger et al. is substantially close to the claimed temperature range of 200 to 270 degrees C such that prima facie obviousness exists because similar properties would have been expected.  In particular, Hebesberger et al. expressly teaches overlapping microstructures, especially tempered martensite and bainite, and an absence of pearlite, which are directly impacted by the quenching stop point as would have been recognized by one of ordinary skill.  Hebesberger et al. further does not explicitly teach away from lower temperatures below 300 degrees C and the instant specification provides no evidence of the criticality of the upper limit of 270 degrees C.  Thus, the examiner cannot consider the instantly claimed quenching stop point to be unobvious over the close temperature ranges of Hebesberger et al. absent concrete evidence or reasoning to the contrary.
The examiner further notes that the recitation of “annealing the steel sheet at an annealing temperature Ta so as to obtain...” is an instance of functional language which upon further consideration, merely requires an annealing temperature of approximately less than (AC3+20 degrees C) as expressly defined by applicants [0069 of instant specification].  In other words, the examiner reasonably considers any annealing temperature that meets the aforementioned annealing temperature to also be reasonably capable of obtaining a microstructure as claimed.  See MPEP 2173.05(g).  In this regard, Hebesberger et al. discloses annealing at a temperature of between 760 degrees C to the AC3 + 20 degrees C [p.3 ln.21-26, p.6 ln.33 to p.7 ln.11].  Thus, the examiner submits that the overlapping annealing temperature of Hebesberger et al. would be entirely capable of obtaining the aforementioned microstructure.  The examiner’s position is further bolstered by the overlapping final microstructure disclosed by Hebesberger et al. as stated above.
Hebesberger et al. does not expressly teach a hot dip galvanizing temperature as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Kasuya et al. discloses performing coating on steel sheets after annealing when necessary, wherein hot dip coating baths are generally and typically kept at 400 to 500 degrees C [0088, 0110-0111].  The examiner submits that one of ordinary skill would have known that hot dip galvanization serves to improve corrosion resistance.  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hebesberger et al. by performing a hot dip bath as disclosed by Kasuya et al. above to improve corrosion resistance. 
Alternatively, ASM Handbooks discloses that it is known perform hot dip coating for corrosion resistance at about 460 degrees C such that the metal bath does not overheat [p.341 col.3 In.9-11].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hebesberger et al. by performing hot dip coating for corrosion resistance and specifying a hot dip temperature of about 460 degrees C such that the metal bath does not overheat. In either case, the examiner notes that the aforementioned bath temperatures of Kasuya et al. and ASM Handbooks both fall within the instantly claimed hot dipping temperature range.  See MPEP 2131.03.  Kasuya et al. further discloses that it is known to further cool the steel sheet down to room temperature after hot dip coating such that a high strength, coated sheet can be obtained [0112].
Hebesberger et al. discloses improving hole expandability [0037]; however, Hebesberger et al. does not expressly teach a hole expansion ratio as claimed.  However, Hebesberger et al. discloses an overlapping steel composition (ie. material) and similar overlapping microstructure (ie. structure) as stated above.  Accordingly, an overlapping value of hole expandability would have been expected or would have naturally flowed.  See MPEP 2112 & MPEP 2145(II).  This position is further bolstered by the overlapping tensile strength and elongation properties disclosed by Hebesberger et al., which the examiner recognized to be also be directly affected by the steel composition and microstructure.  In other words, since Hebesberger et al. discloses overlapping mechanical properties of tensile strength and elongation, an overlapping property of hole expansion (which is another mechanical property also directly affected by steel composition and microstructure) would accordingly be expected or would have naturally flowed.
Table 3.
Element (wt.%)
Claim 32 (wt.%)
Hebesberger et al. (wt.%)
C
0.15 – 0.23
0.1 – 0.3
Mn
2 – 2.7
1.4 – 2.7
C+Mn/10
Greater than 0.42
0.24 – 0.57
Cr
0 – 0.4
0.1 – 0.9
Mn+Cr
Greater than 2.25
1.5 – 3.6
Si
0.2 – 1.6
0.4 – 1
Al
0.02 – 1.2
0 – 0.8
Si+Al
1 – 2.2
0.4 – 1.8
Nb
0 – 0.035
0 – 0.1
Mo
0 – 0.1
0 – 0.3
Fe & Impurities
Balance
Balance


Table 4.
Microstructure (%)
Claim 32 (%)
Hebesberger et al. (%)
Austenite
3 – 15
5 – 22
Tempered martensite
At least 30
Up to 80
Fresh martensite
At most 5
Silent (ie. zero)
Bainite
At most 35
Up to 80
TM+FM+B
55 – 92

Intercritical ferrite
5 - 35
Greater than 10 (polygonal ferrite)


Regarding claim 36, the aforementioned prior art discloses the method of claim 32 (see previous).  Hebesberger et al. does not expressly teach the specific microstructure at a point just after quenching and before reheating as claimed.  However, the examiner notes that applicants’ own specification discloses that the aforementioned features are specifically obtained by following the claimed processing steps of claim 33 [0069 spec.].  Since Hebesberger et al. discloses manufacturing parameters that overlap with and are close to the claimed parameters as stated previously, the examiner submits that a similar, overlapping microstructure at a point after quenching and before reheating as claimed would have been expected or would have naturally flowed in the steel of Hebesberger et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  The examiner’s position is further bolstered by the overlapping final microstructure disclosed by Hebesberger et al. relative to that as claimed, wherein one of ordinary skill would recognize that an intermediate product of Hebesberger et al. would have been expected to have an overlapping microstructure relative to the instant claim in view of the same overlapping final microstructure and similar overlapping processing steps of Hebesberger et al.
Regarding claims 41-44, the aforementioned prior art discloses the method of claim 32 (see previous).  The examiner notes that the aforementioned steel composition of Hebesberger et al. as seen in table 3 above further meets and overlaps with the instantly claimed compositional ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 45-46, the aforementioned prior art discloses the method of claim 32 (see previous).  As stated previously, either Kasuya et al. or ASM Handbooks discloses a hot dip galvanizing bath temperature of 400 to 500 degrees C or about 460 degrees C, respectively, which overlaps with the instant claim such that prima facie obviousness exists.  See MPEP 2144.05(I).  The examiner reasonably considers the aforementioned bath temperatures to correspond to an alloying temperature because alloying would naturally be expected to occur in the hot dip galvanizing bath of the prior art.  See MPEP 2145(II).  Kasuya et al. and ASM Handbooks both also teach galvanizing in a Zn bath [0040 & table3, respectively].
Regarding claim 63, the aforementioned prior art discloses the method of claim 32 (see previous).  Hebesberger et al. further teaches a yield ratio of 0.7 or higher [0041].  In view of a tensile strength of greater than 1180 MPa as discussed above, it is noted that a resulting yield strength of Hebesberger et al. would be 826 MPa or higher as determined by the examiner.
Regarding claims 64-65, the aforementioned prior art discloses the method of claim 32 (see previous).  Kasuya et al. further teaches that cooling to room temperature after coating can be performed at a rate of 1 to 500 degrees C per second, which overlaps with the instantly claimed ranges [0115].  See MPEP 2144.05(I).
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebesberger et al. (US 2015/0059935) in view of others as applied to claim 32 above, and further in view of Takashima et al. (US 2016/0177427).
Regarding claims 37-38, the aforementioned prior art discloses the method of claim 32 (see previous).  Hebesberger et al. further discloses obtaining the cold-rolled sheet by conventional hot rolling [0015]; however, the aforementioned prior art does not expressly teach coiling and heat treatment between coiling and cold rolling as claimed. 
Takashima et al. discloses that after hot rolling, it is known to perform coiling at 550 degrees C or lower to obtain a coiled shape and control the microstructure [0078]; and intermediate annealing step before cold rolling to decrease the cold rolling load, wherein said annealing can be batch annealing performed at 450 to 800 degrees C for 10 minutes to 50 hours [0080].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing a coiling and batch annealing step prior to cold rolling and after hot rolling in order to control microstructure and decrease the cold rolling load as taught by Takashima et al.  The examiner notes that the overlap between the disclosed annealing parameters of Takashima et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 37, 39, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebesberger et al. (US 2015/0059935) in view of others as applied to claim 32 above, and further in view of Nakagawa et al. (US 2017/0306437) and Keifer et al. (US 2,664,369).
Regarding claims 37 and 39, the aforementioned prior art discloses the method of claim 32 (see previous).  Hebesberger et al. further discloses obtaining the cold-rolled sheet by conventional hot rolling [0015]; however, the aforementioned prior art does not expressly teach coiling and heat treatment between coiling and cold rolling as claimed. 
Nakagawa et al. discloses that it is known to perform coiling and continuous softening annealing after hot rolling and before cold rolling to soften steel sheets and obtain hot rolled sheets for subsequent cold rolling [0130], wherein said coiling can be at 300 to 750 degrees C [0130].  Therefore, it would have been obvious one of ordinary skill to modify the method of the aforementioned prior art by performing a coiling and softening annealing step prior to cold rolling and after hot rolling in order to soften the steel sheet and obtain a hot rolled sheet as taught by Nakagawa et al.  The examiner notes that the overlap between the disclosed coiling parameters of Nakagawa et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I). 
The aforementioned prior art and Nakagawa et al. do not expressly teach that the continuous softening annealing is performed at parameters as claimed.  Keifer et al. discloses a method of performing softening annealing on low carbon medium alloy steels, wherein said annealing is performed at above the AC1 point (approximately 638 to 690 degrees C as determined by the examiner) and held for a sufficient time such that carbides can be dissolved and softening can be achieved [claim1].  Although Keifer et al. does not specify a softening duration, the examiner notes that the composition of the prior art overlaps with that of the instant claim as stated above, and [0063 spec.] expressly states performing the claimed annealing to achieve softening prior to cold rolling.  Accordingly, one of ordinary skill would recognize that the annealing of the prior art, which suggests the same effect of softening on a similar overlapping composition, would have been expected to be performed for an annealing duration that overlaps with the instant claim.  In other words, the instant specification teaches annealing for a duration of 120 to 360 seconds after hot rolling the claimed steel to achieve softening.  Accordingly, the prior art teaches an overlapping steel composition (Hebesberger & Keifer), wherein softening annealing is suggested for any duration of time that is sufficient to achieve softening (Keifer).  In view of this suggestion, the examiner submits that one of ordinary skill would have reasonably performed annealing for any duration of time sufficient to achieve softening, which appears to overlap with the claimed duration.
Regarding claim 66, the examiner notes that the limitations of claim 66 are identical to those of claims 32 and 39, with the exception of broader limitations of annealing temperature Ta, ferrite, and cooling rate during quenching.  Accordingly, the examiner notes that the aforementioned prior art meets all of the limitations of claim 66 for the reasons stated above.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebesberger et al. (US 2015/0059935) in view of others as applied to claim 32 above, and further in view of Kawata et al. (US 2013/0167980).
Regarding claim 40, the aforementioned prior art discloses the method of claim 32 (see previous).  The aforementioned prior at does not expressly teach holding at the quenching temperature for 2 to 8 seconds as claimed.  Kawata et al. discloses a similar method of manufacturing a high strength, multi-phase steel [abstract]; wherein said method includes a step of maintaining a holding temperature at the quenching stop point for 2 to 1000 seconds in order to desirably form martensite [0179, fig.5].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by specifying a hold duration at the quenching stop point as disclosed by Kawata et al. such that martensite can be desirably formed.
Claims 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebesberger et al. (US 2015/0059935) in view of ASM Handbooks (1994, Continuous hot dip coatings) as applied to claim 32 above, and further evidenced by Ikeda et al. (US 6,306,527).
Regarding claims 64-65, the aforementioned prior art discloses the method of claim 32 (see previous).  ASM Handbooks further discloses that cooling to room temperature after coating is performed by forced air [p.342].  As evidenced by Ikeda et al., forced air cooling after hot dip galvanizing is known to achieve cooling rates greater than 10 degrees C per second, which overlaps the instantly claimed ranges [col.6 ln.2-4].  See MPEP 2144.05(I).

Response to Arguments
The previous rejections over Nozaki et al. in view of others have been withdrawn in view of applicants’ amendments and remarks.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734